DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.
 	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 7-12 and 14-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 7  in lines 3-4 “winding one wire… onto a topological structure”  (includes a combination with a human body”).  In claim 15, lines 2-3 the coil is “formed…onto a surface of a topological structure(includes portions of the human body).  Applicant should consider “adapted to” language.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7 and 15 have been amended to include the coil shape  is conformal with “a whole topological structure of an animals joint”.  It is unclear how the coil shown in the figures and described in the specification is “conformal with a whole topological structure of a joint.  The description and figures do not even show a coil completely surrounding a joint.  For example the specification does not teach how the whole topological structure of the wrist wrapped by a conformal coil.  
The specification does not set forth or refer to a “whole topological structure”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 - the claim recites “A magnetic pulse device, comprising: a magnetic pulse generator and a coil”.  The transitional phrase “comprising” is open ended meaning additional elements may be present.  Then the claim recites “wherein the magnetic pulse device comprises only one coil”.  So it is unclear if the applicant intends the magnetic pulse device to include  both the magnetic pulse generator  and a coil, plus any structure allowed by the open ended transitional phrase “comprising”.  Or only a single coil as set forth in the “wherein phrase”.  For purposes of examination on the merits the office is considering the claim  to be open ended and require a pulse generator and a coil.  Additional coils may be present because of the open ended “comprising” transitional phrase.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9, 12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chornenky et al (2012/0172653, hereinafter Chor).

Claim 7 – Chor teaches a magnetic pulse device, see figure 18, including a magnetic pulse generator -1824- and a coil -1808-, wherein the coil has a shape conformal with a topological structure of an animal's joint, see figure 18, and is made by winding one wire in a pattern which is formed from an axial projection of uniformly distributed concentric structures on a surface of the topological structure, see coil            -1808-, such that when a magnetic pulse is applied to the coil, a uniform magnetic field distribution is produced in a region effectively covered by the coil, thereby inducing a uniform electrical excitation [0024].
It is the position of the office that coil -1808- is “only one coil” as set forth and conformal to the “whole topological structure” because the structure is similar to that of the coil shown in figure 2 or 4.

Claim 8 - the claim is interpreted as the coil having a shape that is conformal to the surface of the body portion and may assume any of the shapes set forth.  The coil     -1808- as shown in figure 18 is conformal to the surface of the knee and is considered to have a shape that can be considered a saddle type, a parabola type, a hemi-ellipsoid type, a semi-cylinder type, a semi-birdcage type, and a half-spiral type structures.  The specification does not set forth any specific definitions for the shapes of the types set forth.
Claim 9 – Chor teaches a coil and generator as claimed that inherently requires the magnetic field distribution produced by the coil is controlled depending on the number and density of the wires on the topological curved surface.   
Claim 12 – Chor teaches treatment of cartilage throughout the specification, see paragraph [0096] as an example.
Claim 14  - Chor teaches a magnetic pulse device, see figure 18, wherein the magnetic pulse device is used for applying a magnetic field to a body part, knee, of a mammal in which an injured cartilage tissue is located, wherein by applying a magnetic pulse with a frequency of from 10 Hz to 200 Hz to the coil, see claim 9, a uniform magnetic field distribution is produced in a region of the body part covered by the coil, thereby achieving a uniform magnetically induced electrical excitation, paragraph [0024].
Claim 15 – Chor teaches a coil -1808- for a magnetic pulse device -1800-, wherein the coil -1808- is made by winding a wire in a pattern which is formed from an axial projection of uniformly distributed concentric structures on a surface of a topological structure, see figure 18, such that when a magnetic pulse is applied to the coil, a uniform magnetic field distribution is produced in a region effectively covered by the coil, thereby inducing a uniform electrical excitation, paragraph [0024].  It is the position of the office that coil -1808- covers the whole topological structure of the knee, the same as the coil of applicants figures 2 and 4 would cover the knee.
Claim 16 - the claim is interpreted as the coil having a shape that is conformal to the surface of the body portion and may assume any of the shapes set forth.  The coil     -1808- as shown in figure 18 is conformal to the surface of the knee and is considered to have a shape that can be considered a saddle type, a parabola type, a hemi-ellipsoid type, a semi-cylinder type, a semi-birdcage type, and a half-spiral type structures.  The specification does not set forth any specific definitions for the shapes of the types set forth.  The saddle shape of coil -1808- is conformal with the joint of the knee as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chornenky et al (2012/0172653, hereinafter Chor) in view of Paturu (2002/0151760).
Claim 1 – Chor teaches a method for cartilage regeneration, see the abstract, including: applying a pulse magnetic field with a magnetic pulse device, see figure 18 to a body part, knee, of a mammal, human, in which an injured cartilage tissue is located, wherein the magnetic pulse device comprises a magnetic pulse generator -1824- and a coil -1808-, and by applying a magnetic pulse with a frequency of from 10 Hz to 200 Hz to the coil, see claim 9, a uniform magnetic field distribution is produced in a region of the body part covered by the coil, paragraph [0064], thereby achieving a uniform magnetically induced electrical excitation, paragraph [0024].
However Chor does not set forth the intensity of the magnetic pulse, the claim sets forth a range of 1000-30,000 gauss.
Paturu teaches a magnetic therapy device wherein a magnetic field strength of 2000-3000 Gauss is used to increase blood flow in areas to be treated.  It is well understood in the medical arts that increased blood flow improves healing.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a magnetic field strength in the range of 2000-3000 gauss for the treatment for the field strength Chor(Chor did not set forth a specific field strength).  Such a combination would produce predictable results of the method set forth in Chor providing a magnetic field strength between 2000-3000 gauss as set forth in Paturu to provide treatment for arthritis and have a high expectation of success because the treatment field strength of 2000-3000 gauss is known to be used for treating patients by increasing blood flow. 
Claim 2 – Chor teaches a duration of the magnetic pulse is from 10 sec to 1000 µsec, 20-50 microseconds as set forth in paragraph [0159].
Claim 5 – Chor teaches the cartilage tissue comprises an articular cartilage tissue, paragraph [0004].
Claim 6 – Chor teaches the mammal is a human.
Claim 10 – Chor teaches a magnetic pulse device as claimed see claim 7 above and further sets forth changing the frequency, intensity, and pulse duration with the processor, see controller -1023- having means to control the frequency, duration, cycle and amplitude (the office is considering the claimed “intensity” to be amplitude), see paragraphs [0114] through [0117].
Claim 11 – Chor teaches the magnetic pulse controller controls the frequency of the magnetic pulse in a range from 10 Hz to 200 Hz, claim 9 of Chor. 


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chornenky et al (2012/0172653, hereinafter Chor) in view of Paturu (2002/0151760) as applied to claim 1 above, and further in view of Burnett(2003/0158585)
Claim 4 – the combination teaches a total duration for each treatment may be from 30-60 minutes, paragraph [0141] but does not set forth a total treatment number.
Burnett teaches a method of providing two individual treatments per day for a duration of 30 minutes, see paragraph [0090] and states that the treatment may continue on a continuous basis for a time duration as needed, paragraph [0091].  It is the position of the office that using the method of Burnett twice a day for 30 minutes for a 30 day month would produce a total number of treatments for the month of 60.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the method of delivering treatments twice a day for 30 minutes for 30 days, one month as taught by Burnett to deliver relief of arthritis pain on a continuous basis to provide relief for arthritis as set forth in Burnett in the device of the combination.
The claim does not set forth a time period for the total treatment so for a period of one month used continuously(twice a day) the method of the combination teaches the claimed method. 

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. 
Regarding the rejections under 35 USC 101,  it is the position of the office that forming the coil by winding it onto a human body inherently includes the human body as set forth above with respect to claims 7 and 15 and repeated here.	In claim 7  in lines 3-4 “winding one wire… onto a topological structure”  (includes a combination with a human body”).  In claim 15, lines 2-3 the coil is “formed…onto a surface of a topological structure(includes portions of the human body).  Applicant should consider “adapted to” or “configured to” language.

	Regarding the rejections under 35 USC 102, applicant argues Chornenky does not comprise only one coil.  As set forth above Chornenky sets forth a single coil -1808-.  The transitional phrase “comprising is open ended and does not exclude the inclusion of additional coils.  Coil -1808- is conformal with the “whole topological structure” in the same way the coil of applicant’s figures 2 and 4.  The product by process recitation, “winding one wire in a pattern…” does not provide any structural difference between the claimed structure and the coil -1808- of Chornenky.

	Regarding the rejections under 35 USC 103,  The rejection has been withdrawn and the claims rejected under a combination of Chornenky and Paturu because Paturu sets forth a magnetic field strength of 2000-3000 gauss is old and well known in the medical arts to be used for treating patients by increasing blood flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791